If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   February 25, 2021
              Plaintiff-Appellee,

v                                                                  No. 351369
                                                                   Monroe Circuit Court
DERRIUS JAVONTE THORNTON,                                          LC No. 17-243500-FC

              Defendant-Appellant.


Before: MURRAY, C.J., and JANSEN and STEPHENS, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of armed robbery, MCL 750.529,
conspiracy to commit armed robbery, MCL 750.157a; MCL 750.529, and possession of a firearm
during the commission of a felony (felony-firearm), MCL 750.227b. The trial court sentenced
defendant, a second-offense habitual offender, MCL 750.157a, to 14 to 30 years’ imprisonment
for the armed robbery conviction, 14 to 30 years’ imprisonment for the conspiracy to commit
armed robbery conviction, and two years’ imprisonment for the felony-firearm conviction. We
affirm.

                                I. FACTUAL BACKGROUND

       This is defendant’s second appeal in this matter. See People v Thornton (Thornton I),
unpublished per curiam opinion of the Court of Appeals, issued May 9, 2019 (Docket No. 342181),
p 1. This Court previously articulated the factual background of this case as follows:

              This case arises out of the robbery of Jonathan Pennington in the late hours
       of March 9, 2017. On March 9, 2017, Skyler Pendleton contacted Pennington via
       Facebook and asked to purchase marijuana for himself and his friend. That friend
       was defendant. Pennington agreed to sell marijuana to Pendleton, and Pendleton
       requested that Pennington meet him at 1206 Vineyard Drive in Monroe Township,
       Michigan to complete the transaction.

              Defendant and Pendleton[ ] were driven by Amanda Grider in Grider’s truck
       to meet with Pennington. When Pennington arrived, Pendleton entered into the


                                               -1-
       passenger seat of his car and defendant got into the rear passenger seat. Pennington
       exited his car to pull the marijuana from the trunk, and then got back into the
       driver’s seat and showed defendant and Pendleton the marijuana. As Pennington
       pulled a digital scale from the center console, defendant held a revolver to his head
       and showed Pennington that he and Pendleton were taking the marijuana.
       Pendleton grabbed the marijuana from Pennington’s hands, and also attempted to
       take $2,000 cash from Pennington’s pockets. As Pendleton reached into
       Pennington’s pockets, Pennington attempted to push defendant away. Defendant
       then hit Pennington in his head with the revolver three or four times while defendant
       punched Pennington in the side. Pennington put his car in reverse and attempted to
       speed away, but lost control and hit a nearby house. Defendant and Pendleton got
       out of Pennington’s car, got into Grider’s truck, and drove away.

               A friend of defendant’s Melissa Baltrip, recalled that on March 11, 2017,
       defendant and a man named Frankie drove her home from a friend’s house. While
       in the car, defendant mentioned an armed robbery from the night before where
       defendant had stolen marijuana. Defendant described hitting Pennington in the
       head with a gun, mentioned that Pendleton was involved, and that the robbery took
       place on the west side of Monroe Township. Defendant also mentioned that he and
       Pendleton chose to commit the robbery on the west side of town because the power
       was out due to a windstorm. [Thornton I, unpub op at 1.]

This Court affirmed defendant’s convictions, but remanded for resentencing where the trial court
had incorrectly scored Offense Variable (OV) 9, MCL 777.39, and OV 14, MCL 777.44, and “if
the trial court properly calculated OVs 9 and 14, defendant’s minimum sentence of 180 months in
prison would be outside the correct guidelines minimum sentencing range.” Id. at 4.

        On remand, defendant was resentenced, and the minimum sentencing guidelines range of
81 months to 168 months imprisonment was calculated on the basis of an accurate calculation of
OV 9 and OV 14. The trial court asked defendant and his counsel if they were satisfied with the
presentencing investigation report (PSIR). In response, defense counsel informed the trial court
that defendant’s institutional record was missing from the PSIR:

       Your honor, the report—updated report simply indicates that the changes which
       were ordered by the Michigan Court of Appeals, it says nothing about [defendant]’s
       institutional record. He was sentenced two years ago. During that time, it’s my
       understanding, he’s been ticket free for the last two years. He has employment.
       He’s not eligible at this time for any educational opportunities due to the length of
       his sentence. None of that is indicated in the report.

Defense counsel asked the trial court to disregard the PSIR’s recommendation to sentence
defendant at the top of the guidelines, and instead impose a sentence within the middle of the
guidelines minimum range instead. The trial court sentenced defendant as described supra, at the
top of the guidelines range. This appeal followed.




                                               -2-
                                   II. STANDARD OF REVIEW

        On appeal, defendant now challenges the proportionality of the sentence imposed on
remand. “This Court reviews the proportionality of a trial court’s sentence for an abuse of
discretion.” People v Foster, 319 Mich App 365, 375; 901 NW2d 127 (2017). A sentence can
constitute an abuse of discretion “if that sentence violates the principle of proportionality, which
requires sentences imposed by the trial court to be proportionate to the seriousness of the
circumstances surrounding the offense and the offender.” People v Milbourn, 435 Mich 630, 636;
461 NW2d 1 (1990).

                                          III. ANALYSIS

        As defendant acknowledges, MCL 769.34(10) requires this Court to affirm any sentence
that falls within “the appropriate guidelines sentence range . . . absent an error in scoring the
sentencing guidelines or inaccurate information relied upon in determining the defendant’s
sentence.” Contrary to defendant’s assertion, People v Lockridge, 498 Mich 358, 391-392; 870
NW2d 502 (2015), did not render MCL 769.34(10) invalid. See People v Schrauben, 314 Mich
App 181, 196 n 1; 886 NW2d 173 (2016). Thus, this Court is only “required to review for
reasonableness only those sentences that depart from the range recommended by the statutory
guidelines.” People v Anderson, 322 Mich App 622, 636; 912 NW2d 607 (2018).

         On remand, the trial court did not rely on inaccurate or incomplete information in
fashioning defendant’s sentence. Although defendant’s institutional history was not included in
the PSIR, defense counsel aptly informed the trial court of this information prior to the imposition
of defendant’s sentence. As this Court has noted, “it is not particularly important how information
gets before the trial court; rather, it is important that the trial court have the relevant information
available for sentencing.” People v Odom, 327 Mich App 297, 313; 933 NW2d 719 (2019)
(holding that trial court that used an insufficiently updated presentencing report did not err because
defense counsel informed the trial court of missing information). Thus, where defendant’s
minimum sentence falls within the recommended minimum sentencing guidelines range, he is not
entitled to resentencing.

        Affirmed.

                                                               /s/ Christopher M. Murray
                                                               /s/ Kathleen Jansen
                                                               /s/ Cynthia Diane Stephens




                                                 -3-